Citation Nr: 1753470	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include plantar fasciitis and acquired flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1983 to July 1990 and in the Army National Guard of New York from July 1990 to December 2002.  The Veteran has performed periods of active duty for training and inactive duty training at various times.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in October 2011 and December 2014.  In October 2011, the Board remanded the issues of service connection for bilateral acquired flat feet and bilateral plantar fasciitis to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the etiology of the Veteran's bilateral foot condition.  There has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the Board remanded the issue of service connection for a bilateral foot disability, to include plantar fasciitis and acquired flat feet to the AOJ for additional development, including, scheduling the Veteran for a hearing before a VLJ at the RO.  There has been substantial compliance with the December 2014 remand directives.  Stegall, supra.

The Veteran testified at a Travel Board hearing before the undersigned VLJ in November 2015.  A transcript of the hearing has been associated with the claims file.  Also, at the time of the hearing, the Veteran indicated that he thought he had perfected his appeal of the issue of entitlement to service connection for right ear hearing loss.  However, the Board is unable to locate such a document, and therefore does not have jurisdiction over that issue.  This issue is referred to the Agency of Original Jurisdiction (AOJ) as a new claim for appropriate disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral foot disability, to include plantar fasciitis and acquired flat feet is related to service.  At the May 2011 and the November 2015 Board hearings, the Veteran testified that repeated parachute jumping in service caused his bilateral foot disability.  In November 2015, The Veteran testified that he would walk 15 miles and jump from airplanes with heavy packs weighing approximately 100 pounds.

The Veteran served in the United States Army from February 1983 to July 1990 and in the Army National Guard of New York from July 1990 to December 2002.  Service treatment records reflect that the Veteran reported problems with his feet in November 1997.

A November 1982 Report of Medical History for enlistment reflects that the Veteran did not report any problems with his feet.

An August 1989 Individual Jump Record reflects that, the Veteran jumped 70 times from July 1984 to July 1989.

A May 1996 Report of Medical History for periodic examination reflects that the Veteran did not report any problems with his feet.

A November 1997 Initial Medical Review - Annual Medical Certificate reflects that the Veteran reported that he currently had problems with his feet, he was seeing a podiatrist for his foot problems, and was taking Lodine to treat his foot problems.

Post-service VA treatment records reflect a July 2008 x-ray, which revealed that the Veteran had an irregularity adjacent to the right navicular on its dorsal aspect.  The treatment provider noted that it was likely a remote healed injury.  The x-ray also revealed that the Veteran had small bilateral plantar calcaneal spurs, and very early bilateral first metatarsophalangeal osteoarthritis.

In October 2011, the Board noted that the Veteran was afforded a VA examination in December 2008, and the examiner concluded that the Veteran's mild bilateral pes planus and plantar fasciitis were natural occurring phenomenon, and found that it was unlikely that they were related to the rigors of the Veteran's military service.  The Board determined that a new examination was required to determine whether it was at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability began during, or was otherwise related to the Veteran's active military service as a paratrooper.

The Veteran was afforded a VA examination in November 2011, which reflected a diagnosis of pes planus and plantar fasciitis since 2008.  The examination also reflected a July 2008 x-ray, which revealed that the Veteran had an irregularity adjacent to the right navicular on its dorsal aspect.  The July 2008 treatment provider noted that it was likely a remote healed injury.  The x-ray also revealed that the Veteran had small bilateral plantar calcaneal spurs, and very early bilateral first metatarsophalangeal osteoarthritis.  The Veteran reported that he performed approximately 75-80 parachute jumps, which caused his bilateral foot pain during service.  The examiner opined that the Veteran's mild bilateral pes planus was unlikely to be caused by his military service.  The examiner noted that pes planus could be caused by tendon or ligament dysfunction or trauma, however, those conditions were not found.  The examiner opined that he did not believe that the Veteran's bilateral pes planus was pathologic and was more likely a normal variant that could be found in about 20 percent of the normal population.  The examiner also opined that the Veteran's mild plantar fasciitis was unlikely to be related to active military service.  The examiner noted that there was no record of this condition during his military service, and there was no definitive medical evidence to support that plantar fasciitis was linked with abnormal foot posture or pes planus.

The November 2011 examiner did not discuss the November 1997 service treatment record, which reflected that the Veteran had complained of foot problems, and was being treated with Lodine for his foot problems.  The examiner also did not discuss whether the Veteran's parachute jumps in service were related to his current bilateral foot condition, to include pes planus, plantar fasciitis, or his bilateral foot degenerative arthritis.  Finally, the examiner did not discuss the July 2008 treatment record, which reflects that an x-ray revealed that the Veteran had an irregularity adjacent to the right navicular on its dorsal aspect, and the treatment provider's opinion that it was likely a remote healed injury.  The examiner did not offer a sufficient etiological opinion as to whether the Veteran's bilateral foot disability was related to service or to service-connected disabilities, which renders the examination inadequate.

Therefore, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's bilateral foot disability, to include any qualifying period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's complete service personnel records from his active duty service from February 1983 to July 1990, and his service as a member of the Army National Guard from July 1990 to December 2002 to determine the specific dates of active duty, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) for the Veteran in the National Guard.  

2. Then after completing the actions above, schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's claimed bilateral foot disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. identify all current bilateral foot diagnoses;

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral foot disability manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service and/or ACDUTRA.

c. whether it is at least as likely as not (a 50 percent or greater probability) that such any current bilateral foot disability due to or aggravated by an injury during a period of INACDUTRA.

d. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral foot disability is proximately due to a service-connected disability to include bilateral knee, degenerative joint disease.

e. whether it is at least as likely as not (50 percent or greater likelihood) that any current bilateral foot disability is aggravated (increased in severity) by a service-connected disability to include bilateral knee, degenerative joint disease.

The examiner should consider and discuss the following:

i. the November 1997 service treatment records which reflects that the Veteran had complained of foot problems, and was being treated with Lodine for his foot problems;

ii. the Veteran's history of numerous parachute jumps in service;

iii. the Veteran's reported history of forced marches with heavy packs in service;

iv. the July 2008 treatment record, which reflects that an x-ray revealed that the Veteran had an irregularity adjacent to the right navicular on its dorsal aspect, and the treatment provider's opinion that it was likely a remote healed injury.

In rendering the opinion, the examiner should consider the Veteran's statement that he was forced to march with heavy packs in service to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

